In an action by the infant plaintiff to recover damages for personal injuries and by her father for medical expenses and loss of services, it appears that the infant plaintiff, a senior student in a high school, fell while about to descend four steps leading from the last row of the balcony in the school auditorium to the floor, which steps the said plaintiff had very shortly theretofore ascended. Concededly there was no evidence of faulty illumination, and the action is brought on the theory of negligent construction and maintenance, constituting a nuisance or trap. The construction, which has existed for twenty-five years, was not shown to have been contrary to ordinance or good practice, and there is no evidence of prior similar accident. The court found in favor of plaintiffs, and defendant appeals from the judgment entered on the court’s decision. Judgment reversed on the law and the facts, with costs, and judgment directed in favor of appellant on the merits, with costs. Informal find*896ings and conclusions are reversed. The evidence fails to establish that appellant was negligent in constructing or maintaining the steps in suit. There is no evidence that the infant plaintiff exercised any care in preparing to descend and in descending the steps. Nolan, P. J., Adel, Wenzel, MacCrate and Schmidt, JJ., concur.